The opinion of the court was delivered by
Redfield, J.
It seems to us, that this case is controlled by that of State v. Chandler, 15 Vt. 425. That was a case under the Revised Statutes, and this under the statute of 1846. But the statutes, in regard to what shall constitute the offence, are nearly identical,— and wholly so in their purport and preface. Both evidently intend to make each act of selling penal. The statute of 1846 is, perhaps, on this point, more explicit than the Revised Statutes. That statute expressly provides, that “ for each quantity of less than one pint ” he shall incur a penalty; and if more than one distinct offence be *295incurred, he may be prosecuted for all such offences; — so that it would be in rain to attempt to distinguish this statute from the Revised Statutes in this respect; and the case of State v. Chandler must govern this.
Judgment, that the respondent take nothing by his exceptions, or motion, and that he pay a fine of ten dollars and cost.